Exhibit 10.1

SAVINGS RESTORATION PLAN

FOR NISOURCE INC. AND AFFILIATES

As Amended and Restated Effective May 13, 2011

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I BACKGROUND AND PURPOSE

     1   

1.1        Background

     1   

1.2        Purpose

     2   

ARTICLE II DEFINITIONS

     2   

2.1        Affiliate

     2   

2.2        Annual Addition

     2   

2.3        Basic Plan

     2   

2.4        Beneficiary

     3   

2.5        Benefits Committee

     3   

2.6        Code

     3   

2.7        Company

     3   

2.8        DCP

     3   

2.9        Disability

     3   

2.10      Employee

     3   

2.11      Employer

     3   

2.12      ERISA

     3   

2.13      Interest

     3   

2.14      Limits

     3   

2.15      ONC Committee

     3   

2.16      Participant

     3   

2.17      Plan

     4   

2.18      Plan Administrator

     4   

2.19      Plan Year

     4   

2.20      Post-2004 Benefit

     4   

2.21      Pre-2005 Benefit

     4   

2.22      Supplemental Savings Account

     4   

2.23      Unforeseeable Emergency

     4   

ARTICLE III ELIGIBILITY

     4   

3.1        Eligibility

     4   

3.2        Notice of Eligibility to Participants

     5   

3.3        Method of Becoming a Participant

     5   

3.4        Continuation of Participation

     5   

ARTICLE VI SUPPLEMENTAL SAVINGS ACCOUNT

     5   

4.1        Supplemental Savings Account

     5   

4.2        Employer Credits

     6   

 

i



--------------------------------------------------------------------------------

4.3        Special Employer Credits

     7   

4.4        Participant Credits

     8   

4.5        Interest Credits

     8   

ARTICLE V IN-SERVICE WITHDRAWALS

     9   

5.1        Pre-2005 Benefit

     9   

5.2        Post-2004 Benefit

     9   

5.3        Limitations on In-Service Withdrawals

     9   

ARTICLE VI TERMINATION OF PARTICIPATION AND PAYMENT OF BENEFITS

     10   

6.1        Termination of Participation

     10   

6.2        Benefits at Termination of Participation

     10   

6.3        Method and Time of Payment

     10   

ARTICLE VII ADMINISTRATION OF PLAN

     13   

7.1        Allocation of Duties to Committees

     13   

7.2        Agents

     13   

7.3        Information Required by Plan Administrator

     13   

7.4        Binding Effect of Decisions

     13   

ARTICLE VIII CLAIMS PROCEDURE

     14   

8.1        Claims Procedure

     14   

8.2        Review of Claim

     14   

8.3        Notice of Denial of Claim

     14   

8.4        Reconsideration of Denied Claim

     14   

ARTICLE IX PLAN AMENDMENT AND TERMINATION

     15   

9.1        Plan Amendment

     15   

9.2        Plan Termination

     16   

ARTICLE X MISCELLANEOUS PROVISIONS

     16   

10.1      Unsecured General Creditor

     16   

10.2      Income Tax Payout

     16   

10.3      General Conditions

     17   

10.4      No Guaranty of Benefits

     17   

10.5      No Enlargement of Employee Rights

     17   

10.6      Nonalienation of Benefits

     17   

10.7      Applicable Law

     18   

10.8      Incapacity of Recipient

     18   

10.9      Unclaimed Benefit

     18   

10.10    Limitations on Liability

     18   

 

ii



--------------------------------------------------------------------------------

SAVINGS RESTORATION PLAN

FOR NISOURCE INC. AND AFFILIATES

As Amended and Restated Effective May 13, 2011

ARTICLE I

BACKGROUND AND PURPOSE

1.1 Background. Prior to January 1, 2004, Columbia Energy Group sponsored the
Savings Restoration Plan for Columbia Energy Group for eligible executives of
Columbia Energy Group and certain Affiliates. Effective January 1, 2004,
NiSource Inc., the parent company of Columbia Energy Group, assumed sponsorship
of the Savings Restoration Plan for Columbia Energy Group, renamed the Plan the
Savings Restoration Plan for NiSource Inc. and Affiliates, and broadened the
Plan to include all employees of NiSource Inc. and Affiliates.

The Plan was amended and restated effective January 1, 2004, and amended
effective January 1, 2005. The Plan was then amended and restated again
effective January 1, 2005, to comply with Code Section 409A, and guidance and
regulations thereunder, with respect to benefits earned under the Plan from and
after January 1, 2005. Benefits under the Plan earned and vested prior to
January 1, 2005 shall be administered without giving effect to Code
Section 409A, and guidance and regulations thereunder. The provisions of the
Plan as set forth herein apply only to Participants who actively participate in
the Plan on or after January 1, 2005. Any Participant who retired or otherwise
terminated employment with the Company and all Affiliates prior to January 1,
2005 shall have his or her rights determined under the provision of the Plan as
it existed when his or her employment relationship terminated.

The Plan was further amended and restated, effective January 1, 2008, to provide
for mandatory lump sum payments of small account balances in accordance with
Code Section 409A. The Plan was amended and restated again, effective January 1,
2010, to contain provisions that eliminate mid-year enrollment into the Plan and
to allow Participants who make Roth Contributions to a Basic Plan to participate
in this Plan. The plan was further amended and restated, effective January 1,
2010, to restore certain Employer Contributions given to Participants who are
classified as “exempt employees” by the Employer and who are hired or rehired on
or after January 1, 2010.

The Plan is amended and restated again, effective May 13, 2011 or as otherwise
stated herein, to restore Profit Sharing Contributions that otherwise would have
been contributed to Participants under the Basic Plan (if not subject to the
Limits, defined below) and to transfer all administrative authority with respect
to the Plan (including the authority to render decisions on claims and appeals
and make administrative or ministerial amendments) from the ONC Committee to the
Benefits Committee.



--------------------------------------------------------------------------------

1.2 Purpose. The purpose of the Plan is to provide for the payment of savings
restoration benefits to employees of NiSource Inc. and Affiliates, whose
benefits under the Basic Plan are subject to the Limits or affected by deferrals
into the DCP, so that the total savings plan benefits of such employees shall be
determined on the same basis as is applicable to all other employees of the
Company. The Plan is adopted solely (1) for the purpose of providing benefits to
Participants in the Plan and their Beneficiaries in excess of the Limits imposed
on qualified plans by Code Section 401(a)(17) and any other Code Sections, by
restoring benefits to such Plan Participants and Beneficiaries that are no
longer available under the Basic Plan as a result of the Limits, and (2) for the
purpose of restoring benefits to Plan Participants and Beneficiaries that are no
longer available under the Basic Plan as a result of the Participant’s deferrals
into the DCP.

ARTICLE II

DEFINITIONS

For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise. Except when otherwise
required by the context, any masculine terminology in this document shall
include the feminine, and any singular terminology shall include the plural. The
headings of Articles and Sections are included solely for convenience, and if
there is any conflict between such headings and the text of the Plan, the text
shall control.

2.1 Affiliate. Any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; any
trade or business (whether or not incorporated) that is under common control (as
defined in Code Section 414(c)) with the Company; any organization (whether or
not incorporated) that is a member of an affiliated service group (as defined in
Code Section 414(m)) that includes the Company; any leasing organization, to the
extent that its employees are required to be treated as if they were employed by
the Company pursuant to Code Section 414(n) and the regulations thereunder; and
any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o). An entity shall be an Affiliate only with
respect to the existing period as described in the preceding sentence.

2.2 Annual Addition. With respect to any Participant, the sum in any Plan Year
of:

 

  (a) the Company’s or any Affiliate’s, matching or profit sharing contributions
to the Basic Plan on behalf of the Participant; plus

 

  (b) all Participant deposits to the Basic Plan, including before-tax and
after-tax deposits.

For purposes of the Plan, the determination of a Participant’s Annual Addition
shall be made without regard to the Limits.

2.3 Basic Plan. The NiSource Inc. Retirement Savings Plan, as amended and
restated effective January 1, 2010, and as further amended from time to time (or
as amended and restated for any prior period to the extent the provisions of the
Plan refer to such prior period for the Basic Plan).

 

2



--------------------------------------------------------------------------------

2.4 Beneficiary. The person, persons or entity entitled to receive any Plan
benefits payable after a Participant’s death.

2.5 Benefits Committee. The NiSource Benefits Committee.

2.6 Code. The Internal Revenue Code of 1986, as amended.

2.7 Company. NiSource Inc., a Delaware Corporation.

2.8 DCP. The Columbia Energy Group Deferred Compensation Plan on or prior to
December 31, 2003, and, thereafter, the NiSource Inc. Executive Deferred
Compensation Plan, as further amended from time to time.

2.9 Disability. A condition that (a) causes a Participant to be unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, (b) causes
a Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, to receive income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or an Affiliate or
(c) causes a Participant to be eligible to receive Social Security disability
payments.

2.10 Employee. Any individual who is employed by an Employer on a basis that
involves payment of salary, wages or commissions.

2.11 Employer. The Company or any Affiliate that maintains or adopts the Basic
Plan for the benefit of its eligible Employees.

2.12 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

2.13 Interest. The average of the prime rates of interest charged as of the last
business day of a month, determined under procedures established by the Plan
Administrator.

2.14 Limits. The limits imposed on tax qualified retirement plans by Code
Sections 415 and 401(a)(17) and any other Code Sections.

2.15 ONC Committee. The Officer Nomination and Compensation Committee of the
Board of Directors of the Company.

2.16 Participant. Any Employee who is participating in the Plan in accordance
with its provisions.

 

3



--------------------------------------------------------------------------------

2.17 Plan. The Savings Restoration Plan for NiSource Inc. and Affiliates
(formerly known as the Savings Restoration Plan for the Columbia Energy Group,
and before that as the Thrift Restoration Plan for the Columbia Energy Group),
as set forth herein.

2.18 Plan Administrator. The Benefits Committee or such delegate of the Benefits
Committee delegated to carry out the administrative functions of the Plan.

2.19 Plan Year. The l2-month period commencing each January 1 and ending the
following December 31.

2.20 Post-2004 Benefit. The portion of a Participant’s Supplemental Savings
Account equal to the excess of (1) the balance of the Participant’s Supplemental
Savings Account determined as of a Participant’s date of separation from service
with the Company and all Affiliates after December 31, 2004 over (2) the
Pre-2005 Benefit, to which the Participant would be entitled under the Plan if
he voluntarily separated from service without cause as of such date and received
a full payment of benefits from the Plan on the earliest possible date allowed
under the Plan following his separation from service.

2.21 Pre-2005 Benefit. The portion of a Participant’s Savings Account determined
as of December 31, 2004, adjusted to reflect Interest credited to such balance
from and after such date.

2.22 Supplemental Savings Account. The sum of credits accrued under Article IV
on behalf of a Participant, adjusted to reflect Interest credited to the
Account, and reduced by any withdrawals under Article V.

2.23 Unforeseeable Emergency. A severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Code Section 152(a)), of the Participant,
loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The amount distributed with respect to an
Unforeseeable Emergency shall not exceed the amount necessary to satisfy the
Emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

ARTICLE III

ELIGIBILITY

3.1 Eligibility. Any Employee who is not a Participant in the Plan on
December 31, 2004, who is participating in the Basic Plan and (i) whose
Compensation in a Plan Year will exceed the Limits, or (ii) who has deferrals in
the DCP excluded for purposes of benefit

 

4



--------------------------------------------------------------------------------

allocations in the Basic Plan, shall be eligible to become a Participant in the
Plan as of January 1 of such Plan Year. Any Participant in the Plan on
December 31, 2004 shall continue as a Participant after that date. If an
Employee who was not expected to be eligible to become a Participant in a given
Plan Year subsequently qualifies because his or her Compensation exceeds the
Limits for that Plan Year, or because he or she becomes eligible for, or begins
to participate in, the DCP, such Employee shall be eligible to participate in
the Plan as soon as practicable after this determination has been made or
deferrals begin.

3.2 Notice of Eligibility to Participants. The Plan Administrator shall inform
each Employee of his or her eligibility to participate in the Plan as soon as
practicable but before the earliest date such Employee’s participation could
become effective.

3.3 Method of Becoming a Participant. In order to become a Participant, each
eligible Employee must sign a written agreement with his or her Employer
providing for a reduction of his or her Compensation and a corresponding
direction of Employer contributions or Participant Pretax Contributions or Roth
Contributions that would normally be made to the Basic Plan, except for the
Limits or deferrals into the DCP, to be credited to his or her Supplemental
Savings Account under the Plan, to the extent necessary to satisfy the Limits
with respect to the Basic Plan or deferrals into the DCP. Notwithstanding the
foregoing, eligible Employees may receive the Employer credits described in
Sections 4.2(b) and 4.2(c) of this Plan without having signed such a written
agreement.

Employees who are notified of their eligibility to participate in the Plan shall
become a Participant by delivering to the Plan Administrator the written
agreement referenced in the preceding paragraph. The written agreement will be
effective with respect to the Employee’s Compensation earned for services
performed beginning January 1st of the Plan Year after the Plan Year in which
the written agreement is delivered.

3.4 Continuation of Participation. A Participant shall remain a Participant so
long as his or her Supplemental Savings Account has not been fully distributed
to him or her.

ARTICLE IV

SUPPLEMENTAL SAVINGS ACCOUNT

4.1 Supplemental Savings Account. A Supplemental Savings Account shall be
established for each Participant. The amounts to be credited to a Participant’s
Supplemental Savings Account shall be determined under procedures established by
the Plan Administrator and shall consist of:

 

  (a) Employer credits, as described in Sections 4.2 and 4.3; plus

 

  (b) Participant credits, as described in Section 4.4; plus

 

  (c) Interest credits under Section 4.5.

 

5



--------------------------------------------------------------------------------

A Participant’s Supplemental Savings Account shall be reduced by any withdrawals
made under Article V.

4.2 Employer Credits.

 

  (a) Credits Related to Matching Contributions. The amount of Employer credits
related to Matching Contributions for a Participant shall equal (1) minus
(2) below:

 

  (1) The total amount of Matching Contributions that would otherwise have been
contributed to the Basic Plan for the Participant during all years in which the
Participant participated in the Basic Plan without regard to the Limits or
deferrals into the DCP;

 

  (2) The actual amount of Matching Contributions that have been contributed to
the Basic Plan for the Participant.

 

  (b) Credits Related to Profit Sharing Contributions. Effective January 1,
2011, Employer credits pursuant to this Section 4.2(b) shall be reflected in the
Plan for all Participants in the Plan on or after such date, including the
following: (1) those who received Profit Sharing Contributions to the Basic Plan
for 2010 or later that were subject to the Limits, or (2) those who otherwise
had Profit Sharing Contributions limited or adjusted under the Basic Plan on or
after January 1, 2011. The amount of Employer credits related to Profit Sharing
Contributions for a participant shall equal (1) minus (2) below:

 

  (1) The total amount of Profit Sharing Contributions that would otherwise have
been contributed to the Basic Plan for the Participant during all years in which
the Participant participated in the Basic Plan without regards to the Limits or
deferrals into the DCP.

 

  (2) The actual amount of Profit Sharing Contributions that have been
contributed to the Basic Plan for the Participant.

 

  (c) Credits Related to Certain Employer Contributions for Exempt Employees
Hired or Rehired on or After January 1, 2010. Effective as of January 1, 2010,
and only with respect to a Participant who is classified by the Employer as an
“exempt employee” and who is hired or rehired on or after January 1, 2010, the
amount of Employer credits for a Participant shall equal (1) minus (1) below:

 

  (1) The total amount of the Employer Contribution under the Basic Plan that
otherwise would have been contributed in an amount equal to 3% of the
Participant’s Compensation without regard to the Limits;

 

6



--------------------------------------------------------------------------------

  (2) The actual amount of the Employer Contribution under the Basic Plan that
was contributed to the Participant in an amount equal to 3% of the Participant’s
Compensation.

This amount shall be payable to any applicable Participant in addition to any
amounts he or she may be entitled to under Sections 4.2(a) and 4.2(b) of this
Plan and regardless of whether such Participant has signed a written agreement
to participate in this Plan.

4.3 Special Employer Credits. Any Participant who (1) during the 2003 and/or
2004 Plan Years had a Matching Contribution allocated to his Matching
Contribution Account under the Basic Plan that was less than the maximum
Matching Contribution available under the Basic Plan, (2) authorized After-tax
Contributions and/or Pre-tax Contributions under the Basic Plan equal to at
least 6% of his Compensation for such Plan Year(s), (3) commenced employment
with an Employer prior to January 1, 2002 and was still employed by an Employer
on January 1, 2005 and (4) participated in the Account Balance Option of the
NiSource Salaried Pension Plan, the NiSource Subsidiary Pension Plan or the Bay
State Gas Company Pension Plan, as applicable, shall be eligible for an
additional Employer credit hereunder. The additional Employer credit shall be
calculated as the difference between (i) the Matching Contributions that would
have been allocated to the Participant’s Matching Contribution Account under the
Basic Plan during the 2003 and/or 2004 Plan Year(s) if his or her total
After-tax Contributions, if any, and Pre-tax Contributions under the Basic Plan
for such Plan Year(s) had been contributed evenly over each pay period
throughout the Plan Year(s) and (ii) the Matching Contribution actually
allocated to the Participant’s Matching Contribution Account under the Basic
Plan for such Plan Year(s).

The additional Employer credit, plus interest (calculated using a rate equal to
4.5% from January 1, 2005 to the date the additional Employer credit is credited
to his or her Supplemental Savings Account as provided herein) shall be credited
to the Participant’s Supplemental Savings Account in accordance with
Section 4.1. The additional Employer credit shall be credited to his or her
Supplemental Savings Account as soon as administratively practicable after
September 1, 2005, but in any event no later than December 31, 2005.

Except where inconsistent with this Section 4.3, the additional Employer credit
shall be subject to all provisions of the Plan applicable to Employer credits.

 

7



--------------------------------------------------------------------------------

4.4 Participant Credits. The amount of Participant credits for a Participant
shall equal (a) minus (b) below:

 

  (a) The total amount of Pre-tax Contributions and Roth Contributions that
would otherwise have been contributed to the Basic Plan for the Participant
without regard to the Limits or deferrals into the DCP;

 

  (b) The actual amount of Pre-tax Contributions and Roth Contributions
contributed to the Basic Plan for the Participant.

4.5 Interest Credits.

 

  (a) Interest credits to a Participant’s Supplemental Savings Account, if
applicable, shall be considered made on a monthly basis.

 

  (b) All credits shall accrue Interest starting with the first full calendar
month in which they are deemed to be a part of the applicable Supplemental
Savings Account and ending with the last full calendar month in which credits
are still deemed to be part of the Supplemental Savings Account.

 

  (c) Interest shall be based on the balance of the value of the Participant’s
Supplemental Savings Account as of the first working day of the calendar month
and credited as of the last working day of the calendar month.

 

  (d) In the event there is a withdrawal by a Participant from his or her
Supplemental Savings Account, the value of such Supplemental Savings Account,
prior to the withdrawal, shall be credited with Interest to the end of the
calendar month in which the withdrawal is actually made. The amount of the
withdrawal shall then be subtracted from the balance so determined.

 

  (e) Interest shall be earned only on monies held under reserve by an Employer.
If the Plan Administrator has invested any portion of a Participant’s
Supplemental Savings Account, Interest shall not be earned on such portion, but
such Account shall be adjusted for actual earnings, gains, and losses on such
investment.

 

8



--------------------------------------------------------------------------------

ARTICLE V

IN-SERVICE WITHDRAWALS

5.1 Pre-2005 Benefit. This section applies only to a Pre-2005 Benefit.

 

  (a) In-Service Withdrawals. Subject to the limitations of Section 5.3, a
Participant, by filing a written request with the Plan Administrator, may, while
employed by an Employer or an Affiliate, elect to withdraw 33%, 67% or 100% of
his or her Pre-2005 Benefit.

 

  (b) Limitation on In-Service Withdrawals. Any In-Service withdrawal under
paragraph (a) of this Section 5.1 shall be subject to a 10% early distribution
penalty.

 

  (c) Unforeseeable Emergency. At the written request of a Participant, and in
the written discretion of the Plan Administrator, up to 100% of the balance of a
Participant’s Pre-2005 Benefit, determined as of the last day of the calendar
month prior to the date of distribution may be distributed to a Participant in a
lump sum in the case of an Unforeseeable Emergency.

5.2 Post-2004 Benefit. A Participant shall be entitled to withdraw all or any
portion of his or her Post-2004 Benefit, as he or she may request in a direction
delivered to the Plan Administrator, in the case of an Unforeseeable Emergency.

5.3 Limitations on In-Service Withdrawals. Any In-Service Withdrawal under this
Article V shall be subject to the following provisions:

 

  (a) Only one In-Service Withdrawal shall be permitted in any 12-month period.

 

  (b) In-Service Withdrawals under this Article V shall require suspension of
Employer credits and Participant credits (but not Interest credits) under the
Plan for a period of time varying with the percentage of the value of the
Participant’s Supplemental Savings Account which is withdrawn, according to the
following schedule:

 

Percentage

   Suspension  

Up to 33%.

     2 months   

34 - 67%

     4 months   

68 - 100%

     6 months   

This suspension shall not affect a Participant’s participation in the Basic Plan
nor the basis for determining the Employer contributions or Participant Pre-tax
Contributions under the Basic Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION OF PARTICIPATION

AND PAYMENT OF BENEFITS

6.1 Termination of Participation. A Participant’s participation in the Plan
shall terminate at separation from service with the Company and all Affiliates
for any reason, including Disability or death.

6.2 Benefits at Termination of Participation. Upon his or her separation from
service, a Participant, his or her spouse, or his or her Beneficiary or legal
representative shall be entitled to 100% of the Participant’s Supplemental
Savings Account credited with Interest, if applicable, through the calendar
month preceding the date payment is made to the Participant (or to his or her
spouse, legal representative or Beneficiary in the case of his or her incapacity
or death).

 

  6.3 Method and Time of Payment.

 

  (a) Pre-2005 Benefit.

(i) The Pre-2005 Benefit payable under the Plan to a Participant or his or her
spouse, Beneficiary, or legal representative shall be paid in the same form
under which the Basic Plan benefit is payable to the Participant or his or her
spouse, Beneficiary, or legal representative. The Participant’s election under
the Basic Plan of any optional form of payment of his or her Basic Plan benefit
(with the valid consent of his or her surviving spouse where required under the
Basic Plan) shall also be applicable to the payment of his or her Pre-2005
Benefit under the Plan.

(ii) Payment of the Pre-2005 Benefit under the Plan to a Participant or his or
her spouse, Beneficiary, or legal representative under the Plan shall commence
on the same date as payment of the benefit to the Participant or his or her
spouse, Beneficiary, or legal representative under the Basic Plan commences. Any
election under the Basic Plan made by the Participant with respect to the
commencement of payment of his or her benefit under the Basic Plan shall also be
applicable with respect to the commencement of payment of his or her Pre-2005
Benefit under the Plan.

(iii) Notwithstanding the provisions of paragraphs (i) and (ii) above, an
election made by the Participant under the Basic Plan with respect to the form
of payment of his or her Pre-2005 Benefit thereunder (with the valid consent of
his or her surviving spouse where required under the Basic Plan), or the date
for commencement of payment thereof, shall not be effective with respect to the
form of payment or date for commencement of payment of his or her Pre-2005
Benefit under the Plan unless such election is expressly approved in writing by
the Plan

 

10



--------------------------------------------------------------------------------

Administrator. If the Plan Administrator shall not approve such election in
writing, then the form of payment or date for commencement of payment of the
Participant’s Pre-2005 Benefit under the Plan shall be selected by the Plan
Administrator at its sole discretion.

 

  (b) Post-2004 Benefit.

(i) Payment of a Post-2004 Benefit in accordance with this Section 6.3 shall
commence within 45 days after the Participant’s date of separation from service
with the Company and all Affiliates, or, if later, within such timeframe
permitted under Code Section 409A, and guidance and regulations thereunder.

(ii) The Post-2004 Benefit shall be payable in a form elected by a Participant
no later than December 31, 2005. Notwithstanding the preceding sentence, in the
case of an Employee who becomes a Participant on or after January 1, 2005, the
aforementioned election with respect to the form of payment of a Post-2004
Benefit shall be made within 30 days after the date the Participant first
becomes eligible to participate, and such election shall be effective with
respect to Compensation related to services to be performed subsequent to the
election; provided that such a Participant shall not be considered first
eligible if on the date he becomes a Participant he participates in any other
nonqualified account balance plan that is subject to Code Section 409A,
maintained by the Company or an Affiliate. The form of payment shall be elected
by the Participant at the time he makes the election described in the first or
second sentence of this paragraph (iii) from among those forms of payment
available at that time under the Basic Plan. If a timely payment election is not
made by a Participant, payment shall be made in a lump sum.

(iii) A Participant cannot change the time or form of payment of a Post-2004
Benefit under this Section 6.3(b) unless (A) such election does not take effect
until at least 12 months after the date the election is made, (B) in the case of
an election related to a payment not related to the Participant’s Disability or
death, the first payment with respect to which such new election is effective is
deferred for a period of not less than five years from the date such payment
would otherwise have been made, and (C) any election related to a payment based
upon a specific time or pursuant to a fixed schedule may not be made less than
12 months prior to the date of the first scheduled payment.

(iv) Notwithstanding any preceding provision of this Section 6.3(b), a
Participant may change an election with respect to the time and form of payment
of a Post-2004 Benefit, without regard to the restrictions imposed under
paragraph (iii) next above, on or before December 31, 2006; provided that such
election (A) applies only to amounts that would not otherwise be payable in
calendar year 2006, and (B) shall not cause an amount to be paid in calendar
year 2006 that would not otherwise be payable in such year.

 

11



--------------------------------------------------------------------------------

(v) Notwithstanding any other provision of the Plan, in no event can a payment
of a Post-2004 Benefit to a Participant who is a Specified Employee of the
Company or an Affiliate, at a time during which the Company’s capital stock or
capital stock of an Affiliate is publicly traded on an established securities
market, in the calendar year of his or her separation from service be made
before the date that is six months after the date of the Participant’s
separation from service with the Company and all Affiliates, unless such
separation is due to death or Disability.

A Participant shall be deemed to be a Specified Employee for purposes of this
subparagraph (v) if he or she is in job category C2 or above with respect to the
Company or the Affiliate that employs him or her; provided that if at any time
the total number of Employees in job category C2 and above is less than 50, a
Specified Employee shall include any person who meets the definition of a Key
Employee set forth in Code Section 416(i) without reference to paragraph (5). A
Participant shall be deemed to be a Specified Employee with respect to a
calendar year if he is a Specified Employee on September 30th of the preceding
calendar year. If a Specified Employee will receive payments hereunder in the
form of installments or an annuity, the first payment made as of the date six
months after the date of the Participant’s separation from service with the
Company and all Affiliates shall be a lump sum, paid as soon as practicable
after the end of such six-month period, that includes all payments that would
otherwise have been made during such six-month period. From and after the end of
such six month period, any such installment or annuity payments shall be made
pursuant to the terms of the applicable installment or annuity form of payment.

 

  (c) Mandatory Lump Sum Payments.

Notwithstanding any other provision in this Section 6.3, if (1) the sum of the
Participant’s Pre-2005 Benefit and Post-2004 Benefit does not exceed the
applicable dollar limit under code Section 402(g)(l)(B) and (2) this sum is the
entirety of the Participant’s interest in the Plan and all other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under Code
Section 409A and applicable guidance thereunder (i.e., this Plan and the
NiSource Inc. Executive Deferred Compensation Plan), then the form of payment of
both the Pre-2005 Benefit and Post-2004 Benefit shall be a single lump sum.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION OF PLAN

7.1 Allocation of Duties to Committees. The Plan shall be administered by the
Benefits Committee, as delegated by the ONC Committee. The Benefits Committee
shall have the authority to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of the Plan and decide or resolve
any and all questions, including interpretations of the Plan, as may arise in
such administration, except as otherwise reserved to the ONC Committee herein,
or by resolution or charter of the respective committees.

In its discretion, the Plan Administrator may delegate to any division or
department of the Company the discretionary authority to make decisions
regarding Plan administration, within limits and guidelines from time to time
established by the Plan Administrator. The delegated discretionary authority
shall be exercised by such division or department’s senior officer, or his/her
delegate. Within the scope of the delegated discretionary authority, such
officer or person shall act in the place of the Plan Administrator and his/her
decisions shall be treated as decisions of the Plan Administrator.

7.2 Agents. The Plan Administrator may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

7.3 Information Required by Plan Administrator. The Company shall furnish the
Plan Administrator with such data and information as the Plan Administrator may
deem necessary or desirable in order to administer the Plan. The records of the
Company as to an employee’s or Participant’s period or periods of employment,
separation from Service and the reason therefore, reemployment and Compensation
will be conclusive on all persons unless determined to the Plan Administrator’s
satisfaction to be incorrect. Participants and other persons entitled to
benefits under the Plan also shall furnish the Plan Administrator with such
evidence, data or information as the Plan Administrator considers necessary or
desirable to administer the Plan.

7.4 Binding Effect of Decisions. Subject to applicable law, and the provisions
of Article VIII, any interpretation of the provisions of the Plan and any
decision on any matter within the discretion of the Benefits Committee and/or
the ONC Committee (or any duly authorized delegate of either such committee) and
made in good faith shall be binding on all persons.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

CLAIMS PROCEDURE

8.1 Claims Procedure. Claims for benefits under the Plan shall be made in
writing to the Plan Administrator. The Plan Administrator shall establish rules
and procedures to be followed by Participants and Beneficiaries in filing claims
for benefits, and for furnishing and verifying proof necessary to establish the
right to benefits in accordance with the Plan, consistent with the remainder of
this Article.

8.2 Review of Claim. The Plan Administrator shall review all claims for
benefits. Upon receipt by the Plan Administrator of such a claim, it shall
determine all facts that are necessary to establish the right of the claimant to
benefits under the provisions of the Plan and the amount thereof as herein
provided within 90 days of receipt of such claim. If prior to the expiration of
the initial 90 day period, the Plan Administrator determines additional time is
needed to come to a determination on the claim, the Plan Administrator shall
provide written notice to the Participant, Beneficiary or other claimant of the
need for the extension, not to exceed a total of 180 days from the date the
application was received. If the Plan Administrator fails to notify the claimant
in writing of the denial of the claim within 90 days after the Plan
Administrator receives it, the claim shall be deemed denied.

8.3 Notice of Denial of Claim. If the Plan Administrator wholly or partially
denies a claim for benefits, the Plan Administrator shall, within a reasonable
period of time, but no later than 90 days after receiving the claim (unless
extended as noted above), notify the claimant in writing of the denial of the
claim. Such notification shall be written in a manner reasonably expected to be
understood by such claimant and shall in all respects comply with the
requirements of ERISA, including but not limited to inclusion of the following:

 

  (a) the specific reason or reasons for denial of the claim;

 

  (b) a specific reference to the pertinent Plan provisions upon which the
denial is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

 

  (d) an explanation of the Plan’s review procedure,

8.4 Reconsideration of Denied Claim. Within 60 days of the receipt by the
claimant of the written notice of denial of the claim, or within 60 days after
the claim is deemed denied as set forth above, if applicable, the claimant or
duly authorized representative may file a written request with the Benefits
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits. If the claimant or duly authorized representative fails to
request such a reconsideration within such 60 day period, it shall be
conclusively determined for all purposes of the Plan that the denial of such
claim by the Benefits Committee is correct. In connection with the claimant’s
appeal of the denial of his or her benefit, the claimant may review pertinent
documents and may submit issues and comments in writing.

 

14



--------------------------------------------------------------------------------

The Benefits Committee shall render a decision on the claim appeal promptly, but
not later than 60 days after receiving the claimant’s request for review,
unless, in the discretion of the Benefits Committee, special circumstances
require an extension of time for processing, in which case the 60-day period may
be extended to 120 days. The Benefits Committee shall notify the claimant in
writing of any such extension. The notice of decision upon review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions upon which the decision is based. If the decision
on review is not furnished within the time period set forth above, the claim
shall be deemed denied on review.

If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or his duly authorized representative
notifies the Benefits Committee within 90 days after the mailing or delivery to
the claimant by the Benefits Committee of its determination that claimant
intends to institute legal proceedings challenging the determination of the
Benefits Committee and actually institutes such legal proceedings within 180
days after such mailing or delivery.

ARTICLE IX

PLAN AMENDMENT AND TERMINATION

9.1 Plan Amendment. While the Company intends to maintain the Plan in
conjunction with the Basic Plan, the Company or the ONC Committee reserves the
right to amend the Plan at any time and from time to time with respect to
eligibility for the Plan, the level of benefits awarded under the Plan and the
time and form of payment for benefits from the Plan. The ONC Committee or the
Board shall have the authority to amend the Plan. The ONC Committee or the Board
shall have the exclusive authority to amend the Plan regarding eligibility for
the Plan, the amount or level of benefits awarded under the Plan, and the time
and form of payments for benefits from the Plan. In addition, the ONC Committee
or the Board shall also have the exclusive authority to make amendments that
constitute a material increase in compensation, any change requiring action or
consent by a committee of the Board pursuant to the rules of the Securities and
Exchange Commission, the New York Stock Exchange or other applicable law, or
such other material changes to the Plan such that approval of the Board is
required. Unless otherwise determined by the ONC Committee, the Benefits
Committee shall have the authority to amend the Plan in all respects that are
not exclusively reserved to the ONC Committee or the Board.

The respective committee may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to Beneficiaries.
Notwithstanding the preceding sentence, no amendment shall impair or alter such
right to a benefit accrued under the Plan as of the effective date of such
amendment to or with respect to any Employee who has become a Participant in the
Plan before the effective date of such amendment or with respect to his or her
Beneficiary.

 

15



--------------------------------------------------------------------------------

9.2 Plan Termination. The ONC Committee or the Company may terminate the Plan at
any time provided that termination of the Plan shall not impair or alter such
right to a benefit accrued under the Plan as of the effective date of such
termination to or with respect to any Employee who has become a Participant in
the Plan before the effective date of such termination or with respect to his or
her Beneficiary.

Upon termination of the Plan, distribution of Plan benefits shall be made to
Participants, surviving spouses and beneficiaries in the manner and at the time
described in Article VI of the Plan. No additional benefits shall be earned
after termination of the Plan other than the crediting of Interest until the
date of distribution of a Participant’s Supplemental Savings Account.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company, any other Employer, or any other party for payment of benefits
under the Plan. Obligations of the Company and each other Employer under the
Plan shall be an unfunded and unsecured promise to pay money in the future.

10.2 Income Tax Payout.

 

  (a) Notwithstanding anything to the contrary contained herein, (1) in the
event that the Internal Revenue Service prevails in its claim that any amount of
a Pre-2005 Benefit, payable pursuant to the Plan and held in the general assets
of the Company or any other Employer, constitutes taxable income to a
Participant or his or her Beneficiary for a taxable year prior to the taxable
year in which such amount is distributed to him or her, or (2) in the event that
legal counsel satisfactory to the Company, and the applicable Participant or his
or her Beneficiary, renders an opinion that the Internal Revenue Service would
likely prevail in such a claim, the amount of such Benefit held in the general
assets of the Company or any other Employer, to the extent constituting taxable
income, shall be immediately distributed to the Participant or his or her
Beneficiary. For purposes of this Section, the Internal Revenue Service shall be
deemed to have prevailed in a claim if such claim is upheld by a court of final
jurisdiction, or if the Participant or Beneficiary, based upon an opinion of
legal counsel satisfactory to the Company and the Participant or his or her
Beneficiary, fails to appeal a decision of the Internal Revenue Service, or a
court of applicable jurisdiction, with respect to such claim, to an appropriate
Internal Revenue Service appeals authority or to a court of higher jurisdiction
within the appropriate time period.

 

16



--------------------------------------------------------------------------------

  (b) Notwithstanding anything to the contrary contained herein, (1) in the
event that the Internal Revenue Service prevails in its claim that any amount of
a Post-2004 Benefit, payable pursuant to the Plan and held in the general assets
of the Company or any other Employer, constitutes taxable income under Code
Section 409A, and guidance and regulations thereunder, to a Participant or his
or her Beneficiary for a taxable year prior to the taxable year in which such
amount is distributed to him or her, or (2) in the event that legal counsel
satisfactory to the Company, and the applicable Participant or his or her
Beneficiary, renders an opinion that the Internal Revenue Service would likely
prevail in such a claim, the amount of such Benefit held in the general assets
of the Company or any other Employer, to the extent constituting such taxable
income, shall be immediately distributed to the Participant or his or her
Beneficiary. For purposes of this Section, the Internal Revenue Service shall be
deemed to have prevailed in a claim if such claim is upheld by a court of final
jurisdiction, or if the Participant or Beneficiary, based upon an opinion of
legal counsel satisfactory to the Company and the Participant or his or her
Beneficiary, fails to appeal a decision of the Internal Revenue Service, or a
court of applicable jurisdiction, with respect to such claim, to an appropriate
Internal Revenue Service appeals authority or to a court of higher jurisdiction
within the appropriate time period.

10.3 General Conditions. Except as otherwise expressly provided herein, all
terms and conditions of the Basic Plan applicable to a Basic Plan benefit shall
also be applicable to a benefit payable hereunder. Any Basic Plan benefit shall
be paid solely in accordance with the terms and conditions of the Basic Plan and
nothing in the Plan shall operate or be construed in any way to modify, amend or
affect the terms and provisions of the Basic Plan. Defined terms used in the
Plan that are not defined in this Article or elsewhere in the Plan but are
defined in the Basic Plans shall have the meanings assigned to them in the Basic
Plans.

10.4 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other Employer or any other entity or person that
the assets of the Company or any other Employer shall be sufficient to pay any
benefit hereunder.

10.5 No Enlargement of Employee Rights. No Participant or Beneficiary shall have
any right to a benefit under the Plan except in accordance with the terms of the
Plan. Establishment of the Plan shall not be construed to give any Participant
or Beneficiary the right to be retained in the service of the Company or any
other Employer.

10.6 Nonalienation of Benefits. No interest of any person or entity in, or right
to receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance, and claims in bankruptcy
proceedings.

 

17



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, the Supplemental Savings Account of any
Participant shall be subject to and payable in the amount determined in
accordance with any qualified domestic relations order, as that term is defined
in Section 206(d)(3) of ERISA. The Plan Administrator shall provide for payment
of such portion of a Supplemental Savings Account to an alternate payee (as
defined in Section 206(d)(3) of ERISA) as soon as administratively possible
following receipt of such order. Any federal, state or local income tax
associated with such payment shall be the responsibility of the alternate payee.
The balance of any Supplemental Savings Account that is subject to any qualified
domestic relations order shall be reduced by the amount of any payment made
pursuant to such order.

10.7 Applicable Law. The Plan shall be construed and administered under the laws
of the State of Indiana, except to the extent preempted by applicable federal
law.

10.8 Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Plan Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Plan Administrator may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company, any other Employer, the Plan
Administrator and the Plan therefor.

10.9 Unclaimed Benefit. Each Participant shall keep the Plan Administrator
informed of his or her current address and the current address of his or her
Beneficiaries. The Plan Administrator shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Plan Administrator within three years after the date on which payment of the
Participant’s benefit may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed or within three years
after the actual death of a Participant, the Plan Administrator is unable to
locate any Beneficiary of the Participant, then the Plan Administrator shall
have no further obligation to pay any benefit hereunder to such Participant,
Beneficiary, or any other person and such benefit shall be irrevocably
forfeited.

10.10 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, none of the Company, any other Employer, or any individual acting
as an employee, or agent at the direction of the Company or any other Employer,
or any member of the Benefits Committee, the ONC Committee or any delegate of
such committees, shall be liable to any Participant, former Participant,
Beneficiary, or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.

[signature block follows on next page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NiSource Inc. has caused this amended and restated Savings
and Restoration Plan for NiSource Inc. and Affiliates to be executed in its
name, by its duly authorized officer, effective as of May 13, 2011.

 

NISOURCE INC. By:   /s/ Joel Hoelzer Its:   V.P. Human Resources Date:  
July 28, 2011

 

19